12. Key objectives for the Conference of the Parties to the CITES (vote)
Before the vote on Amendment 12:
(IT) We have not voted on the original text.
We approved Amendment 7 and the paragraph falls. So sometimes the Presidency is right.
Mr President, could we take that vote again as some people thought they were voting on the section to which the other Member referred? Are we here to vote as we were elected to do, or not? Please put it to the vote again so that people can make the right decision.
We cannot create a precedent, the voting cannot be repeated. In any case, there is a difference of 130 votes. It is not a small difference. I do not think that it will be possible to overturn and change the results of the vote.